      Case 1:10-cr-00024-NONE Document 32 Filed 12/04/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
5    Telephone: (559) 487-5561
6
7                            IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                  ) Case No. 1:10-cr-00024-NONE-2
                                                )
11           Plaintiff,                         ) APPLICATION AND ORDER APPOINTING
                                                ) CJA PANEL COUNSEL
12   vs.                                        )
                                                )
13   CHRISTINA RUTH ANN                         )
     DRUMMOND,                                  )
14                                              )
             Defendant.                         )
15                                              )
16           Defendant, Christina Ruth Ann Drummond, through the Federal Defender for the Eastern
17   District of California, hereby requests appointment of counsel for assistance in seeking early
18
     termination of her Supervised Release. Our office has a conflict.
19
             On July 16, 2010, Ms. Drummond was sentenced to 70 months in custody followed by 60
20
     months of supervised release. She began serving her term of supervised release on February 12,
21
22   2015.

23           Ms. Drummond submits the attached Financial Affidavit as evidence of her inability to

24   retain counsel at this time. Therefore, after reviewing Ms. Drummond Financial Affidavit, it is
25
     respectfully recommended that CJA Panel counsel.
26
             DATED: December 4, 2020                      /s/ Eric V Kersten
27                                                        ERIC V. KERSTEN
                                                          Assistant Federal Defender
28                                                        Branch Chief, Fresno Office
      Case 1:10-cr-00024-NONE Document 32 Filed 12/04/20 Page 2 of 2


1                                               ORDER
2           Having satisfied the Court that the defendant is financially unable to retain counsel at this
3    time, the Court hereby appoint CJA Panel counsel pursuant to 18 U.S.C. § 3006A.
4
5    IT IS SO ORDERED.
6
        Dated:    December 4, 2020                            /s/ Barbara    A. McAuliffe            _
7                                                      UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
